UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEWAYNE RICHARDSON, .
Plaintiff,
- against -
CITY OF NEW YORK, et al.,
Defendants.
X

 

17-cv-8622 (PAE) (RWL)

ORDER

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Defendants have filed a letter motion requesting a pre-motion conference to

discuss their anticipated motion for summary judgment. The request for a conference is

denied: however, Defendants may proceed with filing their motion. The motion briefing

schedule shall be as follows:

Defendants’ moving papers filed and served:

Plaintiff's opposition papers filed and served:

Defendants’ reply, if any, filed and served:

SO ORDERED.

January 17, 2020.
March 18, 2020

April 1, 2020

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: New York, New York
December 3, 2020

Copies transmitted to all counsel of record and to:
Dewayne Richardson

NYSID: 07324739Y

B&C #: 3491901861

George R. Vierno Center

09-09 Hazen Street

East Elmhurst, NY 11370

 

|

 

 

USDC SDNY

| DOCUMENT
VELECT2O -iC tE LY FILED
(| DOC #:__

DATE FILED: | 2-3 —-

 

 

 

 
